                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CARLOS GONZALES,                                 :
                                                  :
                Plaintiff,                        :
                                                  :          CIVIL ACTION
                v.                                :
                                                  :          NO. 17-2983
 PUROLITE CORPORATION,                            :
                                                  :
                Defendant.                        :

                                        MEMORANDUM

 Tucker, J.                                                         September __9th_, 2019

        Before the Court is Defendant Purolite Corporation’s Motion for Summary Judgment

 (“Motion”) (ECF No. 15), Plaintiff Carlos Gonzalez’s Response in Opposition (ECF No. 16),

 and Defendant’s Reply (ECF No. 18). Upon careful consideration of the Parties’ submissions

 and exhibits, and for the reasons set forth below, Defendant’s Motion is DENIED.

I.      STATEMENT OF FACTS

        Purolite Corporation (“Defendant”) is a Pennsylvania chemical manufacturing company

 with a domestic manufacturing site in Philadelphia (“Plant”). Concise Statement of Material

 Facts (“SOF”) ¶ 1. ECF No. 15-1. Defendant manufactures ion exchange resin, a specialty

 product, used for water treatment and treatment of other liquids. SOF ¶ 2. The Plant has three

 production departments and each department employs First Operators and Second Operators.

 SOF ¶¶ 4–5. First Operators are higher-level positions. First Operators operate machinery and

 follow detailed operating and production procedures. SOF ¶¶ 6–7. Second Operator positions

 require more physical activity. Both positions are physically demanding. SOF ¶ 8.




                                                 1
        Defendant hired Plaintiff Carlos Gonzalez (“Plaintiff”) on June 6, 2010 as an entry-level

warehouse operator. SOF ¶ 24. Defendant promoted Plaintiff to a Second Operator position on

April 3, 2011. SOF ¶ 25. On October 29, 2014, Defendant announced an opening for a First

Operator position. SOF ¶ 25. Employees apply for open positions by bidding or signing their

name on the position posting. SOF ¶ 32. Plaintiff and five other employees bid on the First

Operator position; an African American male was awarded the position. SOF ¶ 33. On May 22,

2015, Defendant announced another opening for a First Operator position. SOF ¶ 46. Six

employees, including Plaintiff, bid on the position. SOF ¶ 47. Plaintiff was interviewed, however,

Defendant chose another Second Operator, a Caucasian male, for the position. SOF ¶¶ 46–49.

        A. Plaintiff’s Communications with Human Resources and His Supervisors;
           Plaintiff’s Complaints to Government Agencies

        Over the course of his employment with Defendant, Plaintiff met with human resources

and his supervisors to voice complaints regarding various workplace issues. Plaintiff also made

formal complaints to several government agencies. On November 4, 2014, Plaintiff met human

resources manager Kelly Elmer (“Elmer”) to discuss his concerns about discrimination toward

African American employees. SOF ¶ 37. Elmer does not recall Plaintiff mentioning

discrimination and did not interpret Plaintiff’s concerns regarding promotions to be related to

discrimination. SOF ¶ 40. On June 11, 2015, Plaintiff emailed Elmer to give her a “heads up” that

he filed a complaint with the Pennsylvania Human Relations Commission about a “topic [they]

personally covered last year.” SOF ¶ 52. Plaintiff also made complaints to the Occupational

Safety and Health Administration, the Philadelphia Department of Health, Air and Management

Services, the Philadelphia Water Department, and the Environmental Protection Agency. 1 SOF ¶



1
 Plaintiff’s complaints addressed a leaking pressurized vessel, cracks in the floor and caustic
backing up into the water system at the Plant. Defendant avers that it was working to resolve
                                                 2
56. On July 3, 2015, Plaintiff met with Operations Manager Sal Briscella (“Briscella”). SOF ¶ 62.

Plaintiff discussed the following: (1) an incident between two employees that he believed

Defendant mishandled—one of the employees used the n-word; (2) the complaints he filed with

multiple government agencies; (3) employees showing up to work under the influence of alcohol;

and (4) lack of consistency regarding promotions. SOF ¶¶ 63–65; Sal Briscella email to Kelly

Elmer (July 6, 2015 12:42 P.M.), ECF No. 15-15.

        B. Plaintiff’s Injury

        On July 3, 2015, Plaintiff informed Defendant that he injured his back while operating a

resin mixer. 2 Defendant sent Plaintiff to be evaluated by a medical provider. SOF ¶ 70. The

provider released Plaintiff to work with the following restrictions: no repetitive bending, no lifting

over twenty pounds, and no working with the resin mixer. SOF ¶ 71. The restrictions prohibited

Plaintiff from fully performing the Second Operator position. SOF ¶ 72. Plaintiff returned to work

on July 8, 2015. SOF ¶ 73. That day, he met with the Environmental Health and Safety Manager

Ken Shaner (“Shaner”) and Tony Starkus (“Starkus”), the Production Manager. SOF ¶ 73. Shaner

and Starkus instructed Plaintiff to submit Family Medical Leave Act (“FMLA”) paperwork

because they believed Plaintiff should follow the work restrictions and go home to rest. SOF ¶ 73.

Elmer later emailed Plaintiff explaining that Defendant does not have work that is safe for

Plaintiff to perform in accordance with his restrictions. SOF ¶ 74. Elmer advised Plaintiff that

Defendant would file a claim with its workers’ compensation carrier and send FMLA paperwork

to Plaintiff. SOF ¶ 74.




those issues. Def.’s Reply 5, ECF No. 18. The government agencies completed their
investigations and did not find any violations. Def.’s Reply 5.
2
  It is unclear when Plaintiff suffered this injury. However, Plaintiff indicated in his injury report
that he was suffering for a period of time before reporting to Defendant. SOF ¶ 69.
                                                  3
          C. Plaintiff’s Termination on July 16, 2015

          On July 9, 2015, Plaintiff emailed Elmer stating that Production Manager Ernie Detweiler

(“Ernie”) expressed to other employees that Plaintiff was causing too many problems. SOF ¶ 77.

Elmer and Plaintiff met the following day at Defendant’s headquarters. SOF ¶ 81. Elmer asked

Plaintiff what he wanted out of the meeting, to which Plaintiff responded, “at this point everybody

can just go fuck themselves,” “I am taking this to a neutral environment, and I am letting you

know, somebody else [will] make a call on what this is.” SOF ¶ 82. After meeting with Plaintiff,

Elmer met with Vice President Jacob Brodie (“Brodie”). SOF ¶ 85. Elmer shared her notes with

Brodie and expressed to him that Plaintiff was very angry and erratic. SOF ¶ 86. Brodie

interpreted Plaintiff’s “go fuck themselves” comment to be a threat and decided to terminate

Plaintiff’s employment. SOF ¶ 87. On July 16, 2015, Elmer and Plant Manager Warner Jarnagin

spoke with Plaintiff over the phone and terminated Plaintiff’s employment. SOF ¶ 89.

          Following his termination, Plaintiff filed a retaliation complaint with OSHA; the

Pennsylvania Human Relations Commission, alleging ancestry discrimination, disability

discrimination, and retaliation; and a complaint with the Department of Labor and Compliance

Industry. 3 SOF ¶¶ 96–97, 99.

          On July 3, 2017, Plaintiff initiated this suit against Defendant for alleged violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act

(“ADA”), the FMLA, the Pennsylvania Human Rights Act (“PHRA”), and the Pennsylvania

Workers’ Compensation Act. On June 22, 2018, Defendant filed this Motion, to which Plaintiff

filed a response in opposition. Defendant’s Motion is ripe for disposition.




3
    These complaints did not result in a violation or finding against Defendant. Def.’s Reply 2.
                                                    4
II.     STANDARD OF REVIEW

        A court may grant a motion for summary judgment when the moving party shows “there

is no genuine issue of material fact and . . . the moving party is entitled to judgment as a matter of

law.” Jones v. School Dist., 198 F.3d 403, 409 (3d Cir. 1999) (citing Fed. R. Civ. P. 56(c)). An

issue of material fact is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The nonmoving party can defeat the motion by “going beyond the pleadings . . . and showing that

there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal

citation omitted). The court must review the motion in the “light most favorable to [the

nonmoving party] and resolve all reasonable inferences in his favor.” Jones, 198 F.3d at 409.

III.    DISCUSSION

        Plaintiff filed the following claims against Defendant:

                Count I: ADA violations based on discrimination, failure to accommodate and
                          retaliation;
                Count II: FMLA violations;
                Count III: Title VII violations based on retaliation;
                Count IV: Workers’ compensation retaliation;
                Count V: PHRA disability-based violations of discrimination,
                          failure to accommodate and retaliation; and
                Count VI: PHRA violations based on retaliation.

 Plaintiff withdrew his FMLA claims and his disability-based ADA and PHRA claims for

 discrimination and failure to accommodate (Counts I, II, V). Pl.’s Mem. in Opp’n 1, ECF No. 16.

 The following claims remain:

                Count I: ADA retaliation;
                Count III: Title VII retaliation;
                Count IV: Workers’ compensation retaliation;
                Count V: PHRA disability retaliation; and
                Count VI: PHRA retaliation.




                                                   5
Defendant seeks summary judgment on the remaining counts arguing that Plaintiff cannot show

that his termination was pretextual. For the reasons that follow, Defendant’s Motion is DENIED.

         A. Title VII Retaliation Claim (Count III)

         Title VII prohibits an employer from retaliating against an employee for assisting or

participating in any manner in an investigation, proceeding, or hearing under Title VII. 42 U.S.C.

§ 2000e-3(a). To prevail on a Title VII retaliation claim, a plaintiff must either provide direct

evidence of discrimination, as articulated in Price Waterhouse v. Hopkins, 4 or proceed under the

McDonnell Douglas Corp. v. Green’s 5 burden shifting framework. Connelly v. Lane Constr.

Corp., 809 F.3d 780, 787–88 (3d Cir. 2016) (The Price Waterhouse Court articulated the

“mixed-motive theory” which explains that a “plaintiff may show that an employment decision

was made based on both legitimate and illegitimate reasons.” A plaintiff “may prevail by

showing direct or circumstantial evidence that the challenged action resulted from

discrimination.”) (internal citations omitted)).

         Under the McDonnell Douglas pretext theory, a plaintiff argues that the “employers

stated justification for [the] employment decision is false.” Connelly, 809 F.3d at 787. To prevail

under the pretext theory, a plaintiff employee must show the following: (1) the plaintiff engaged

in a protected work activity; (2) his employer took an adverse employment action against him;

and (3) there was a causal connection between his participation in the protected activity and the

adverse employment action. Moore v. City of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006). If a

plaintiff proves all three elements, the burden shifts to the employer to provide a nonretaliatory

reason for its actions. McDonnell Douglas, 411 U.S. at 802.




4
    Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).
5
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                                   6
       Plaintiff’s Complaint does not specify whether he intends to proceed under the mixed

motive theory or the pretext theory, however, Plaintiff repeatedly argues the pretext theory in his

response in opposition to Defendant’s summary judgment motion. See generally Pl.’s Mem. in

Opp’n, ECF No. 16. Furthermore, the record is devoid of direct evidence of retaliation.

Accordingly, the Court’s analysis will proceed under the McDonnell Douglas framework. See

Connelly, 809 F.3d at 788 (“Whether a case is a pretext case, or a mixed-motive case is a

question for the court once all the evidence has been received”) (internal citation omitted).

       It is undisputed that Plaintiff suffered an adverse employment action—Defendant

terminated Plaintiff on July 16, 2015. Accordingly, elements one—engaging in a protected

activity—and three—a causal connection between participation in the protected activity and

Plaintiff’s termination—remain at issue.

     1. Participation in Title VII Proceedings; Opposition to Discrimination Made
        Unlawful Under Title VII

       Plaintiff avers that he participated in Title VII proceedings and opposed discrimination

made unlawful under Title VII. Pl.’s Mem. in Opp’n 6. Title VII’s antiretaliation provision

“protects those who participate in certain Title VII proceedings (the ‘participation clause’) and

those who oppose discrimination made unlawful by Title VII (the ‘opposition clause’).” Moore,

461 F.3d at 341. “Whether the employee opposes, or participates in a proceeding against, the

employer’s activity, the employee must hold an objectively reasonable belief, in good faith, that

the activity they oppose is unlawful under Title VII.” Id. Plaintiff refers to his Pennsylvania

Human Relations Commission (“PHRC”) discrimination and retaliation complaint in support of

his argument that he engaged in a protected activity. 6 A PHRC complaint, filed with a



6
 Plaintiff filed his PHRC complaint on October 4, 2015, three months after his termination. SOF
¶ 99.
                                                 7
Pennsylvania state agency, does not constitute a proceeding under Title VII. See Connelly, 809

F.3d at 792 n.10 (citing Slagle v. Cty. of Clarion, 435 F.3d 262, 268 (3d Cir. 2006) (“Protected

activity must relate to employment discrimination charges brought under Title VII, implicating

discrimination on the basis of race, color, religion, sex or national origin.”)). Accordingly, the

record is devoid of evidence of Plaintiff’s participation in a Title VII proceeding prior to his

termination.

                       i.      Whether Plaintiff complained to Defendant regarding
                               discrimination made unlawful under Title VII, is a genuine
                               issue of material fact

       Plaintiff avers that he opposed discrimination made unlawful under Title VII when he

complained to Defendant about (1) a co-worker using the n-word, (2) his production manager

“talking shit,” and (3) reoccurring discrimination and harassment employees experienced. Pl.’s

Mem. in Opp’n 6; Pl.’s Statement of Disputed Facts ¶¶ 7–29, ECF No. 16-1. “Opposition to

discrimination can take the form of informal protests of discriminatory employment practices,

including making complaints to management.” Moore, 461 F.3d at 343 (citing Curay-Cramer v.

Ursuline Acad. of Wilmington Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006)). However, a plaintiff

must “specifically complain” that he suffered unfair treatment in violation of Title VII. See

Barber v. CSX Distrib. Servs., 68 F.3d 694, 701–02 (3d Cir. 1995) (finding that plaintiff’s

complaint to human resources did not “constitute the requisite protected conduct for a prima

facie case of retaliation” because the plaintiff “expressed his dissatisfaction that someone else

was awarded [a] position,” but did not specifically complain about age discrimination) (internal

citation omitted)).




                                                  8
       On July 3, 2015, Plaintiff complained to Briscella about an incident where an African

American coworker called another African American coworker the n-word. Def.’s Reply 6. 7

Prior to July 3, 2015, Defendant investigated the incident and confidentially resolved the issues

among the involved parties. Def.’s Reply 6. During the investigation, Elmer questioned Plaintiff

about the incident. Pl.’s Dep. 266:9–18, ECF No. 15-6. Plaintiff testified that the questions upset

him because he knew nothing about the situation because he was not there when it occurred. Pl.’s

Dep. 266:9–18. Plaintiff believed Defendant mishandled this situation, however, Plaintiff

testified that he considered the incident to be a non-issue. Pl.’s Dep. 266:9–18.

       On July 9, 2015, Plaintiff emailed Elmer—the subject: “Harassment”—to request a time

to speak about Detweiler “talking shit” about Plaintiff. SOF ¶¶ 77–84. Plaintiff and Elmer met

the next day at Defendant’s headquarters. SOF ¶ 81. According to Plaintiff, Detweiler stated that

Plaintiff was causing too many problems and would be transferred back to his old position. Pl.’s

Dep. 295:16–20. Plaintiff mentioned another coworker who Plaintiff viewed to be racist. Elmer

Dep. 36:19–23, ECF No. 15-12. They also discussed Plaintiff’s concerns regarding promotions. 8

Elmer testified that Plaintiff did not mention any form of discrimination regarding promotions,

Detweiler’s comments, or the alleged racist coworker. Elmer Dep. 16:1–15. Plaintiff avers that

he complained to Elmer about discrimination and harassment and she memorialized his

statements in her hand-written notes. Pl.’s Mem. in Opp’n 8–9. Plaintiff further argues that



7
  The Parties also discussed promotion and applicable policies, work atmosphere, employees
working while under the influence of alcohol, and Plaintiff’s contact with the Department of
Labor and other government agencies. SOF ¶ 66, ECF No. 15-1; Email from Sal Briscella’s to
Kelly Elmer (July 6, 2015, 12:42 P.M.), ECF No. 15-18.
8
  Plaintiff and Elmer first met on November 4, 2014 to discuss promotion policies. SOF ¶¶ 36–
41. Plaintiff testified that he complained about discrimination toward African American
employees, specifically one African American coworker, Vernon Hill. Pl.’s Dep. 199:1–24, ECF
No. 15-6. However, Elmer testified that Plaintiff never mentioned discrimination and Vernon
Hill. Elmer Dep. 16:8–15; 26:1–4, ECF No. 15-12.
                                                 9
Defendant was aware of Plaintiff’s complaints because Elmer informed the Plant manager of

Plaintiff’s complaints of discrimination and retaliation filed with the PHRC and the Department

of Labor and Compliance Industry. Pl.’s Mem. in Opp’n 9.

       It is clear from the evidence on the record that Plaintiff did not participate in a Title VII

proceeding. Plaintiff’s opposition to discrimination made unlawful by Title VII, however,

remains at issue because the Parties present contrasting evidence. The Court cannot conclude,

based on the evidence on the record, whether Plaintiff opposed discrimination made unlawful

under Title VII. Thus, Plaintiff’s engagement in a protected activity—element one—is a genuine

issue of material fact. Accordingly, the Court need not review element three—causal connection

between the protected activity and Plaintiff’ termination. Summary judgment on Plaintiff’s Title

VII retaliation claim is denied.

       B. ADA Retaliation (Count I); PHRA Retaliation (Count VI); and PHRA Disability
          Based Retaliation (Count V)

       Under the ADA, “it is unlawful to retaliate against an individual for opposing

employment practices that discriminate based on disability, or for filing a discrimination charge,

testifying or participating in any way in an investigation, proceeding or litigation under the

ADA.” 42 U.S.C.S. § 12203(a). From its plain language, the ADA not only protects those who

are disabled, it also protects individuals who oppose any act or practice made unlawful by the

ADA, or who made a charge under the ADA. Shellenberger v. Summit Bancorp, 318 F.3d 183,

188–89 (3d Cir. 2003) (a plaintiff’s failure “to establish that [he] was disabled does not prevent

[him] from recovering [under the ADA] if [he] can establish that [his] employer terminated [him]

because he engaged under a protected activity under the ADA.”). Accordingly, a plaintiff need

not be disabled to proceed with an ADA retaliation claim.




                                                 10
          The PHRA contains a similar antiretaliation provision. It forbids an employer from

discriminating against an employee because he “made a charge, testified or assisted, in any

manner, in any investigation, proceeding or hearing under th[e] act.” 43 Pa. Cons. Stat. Ann. §

955(d).

          Due to their similarity to Title VII, ADA and PHRA retaliation claims are analyzed under

Title VII’s McDonnell Douglas framework. Shellenberger, 318 F.3d at 189 (citing Krouse v.

American Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997) (“[R]etaliation claims under the ADA

are analyzed under the same framework as Title VII discrimination claims.”)); Marra v. Phila.

House. Auth., 497 F.3d 286, 300 (3d Cir. 2007) (“[R]etaliation claims under . . . the PHRA

typically proceed under the McDonnell Douglas framework.”) (internal citation omitted).

Accordingly, the Court’s analysis of Plaintiff’s ADA claim applies equally to Plaintiff’s PHRA

claims.

                 1. ADA and PHRA Claims Under the McDonnell Douglas Framework

          To prevail on an ADA retaliation claim, a plaintiff must show that he (1) engaged in

ADA protected activity; (2) he suffered an adverse action either after or contemporaneous with

his engagement in the protected activity; and a (3) “causal connection between the . . . protected

activity and the employer’s adverse action.” Krouse, 126 F.3d at 500. A plaintiff must present

sufficient evidence to raise a genuine issue of material fact as to whether the defendant’s

proffered non-discriminatory reasons for his termination were pretextual. Id. at 504.

                         i.     Plaintiff engaged in a protected activity when he requested
                                accommodations; Plaintiff was terminated after he requested
                                accommodations

          After he reported his back injury, Defendant sent Plaintiff to be evaluated by a medical

provider. SOF ¶ 70. The provider released Plaintiff to work with restrictions that included light



                                                  11
lifting and no repetitive bending. SOF ¶ 71. Plaintiff understood that he could not perform his

Second Operator duties under the restrictions and his co-workers would have to complete his

work. SOF ¶¶ 72, 76. Defendant informed Plaintiff that it did not have work safe for him to do

that fell within the restrictions. SOF ¶ 74. Plaintiff avers that he “unequivocally engaged in a

protected activity insofar as he requested [] accommodation[s] in the nature of light duty work.”

Pl.’s Mem. in Opp’n 11.

       Requests for accommodation can be “plain English” and “need not mention the ADA or

use the phrase ‘reasonable accommodation.’” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296,

313 (3d Cir. 1999) (internal citation omitted). The individual need not be disabled to request

accommodation. Shellenberger, 318 F.3d at 191. When Plaintiff returned to work, he discussed

his restrictions with Shaner, the environmental health and safety manager, and the production,

manager, Starkus. SOF ¶ 73. Plaintiff’s restrictions, and his discussions with Starkus and Shaner

about his restrictions, constitute a request for an accommodation. Plaintiff was unable to perform

his duties and informed Defendant of his limitations. Furthermore, after his meeting with Starkus

and Shane, Elmer emailed Plaintiff stating that “due to . . . your current condition, we do not

have work that is safe for you to do here that falls within [your] restrictions.” Email from Kelly

Elmer to Plaintiff (July 8, 2015), ECF No. 15-21. Elmer also stated that Defendant would file a

workers’ compensation claim and that she was sending FMLA paperwork to Plaintiff. Email

from Kelly Elmer to Plaintiff (July 8, 2015).

       This timeline is undisputed—Plaintiff requested accommodation on July 8, 2015 and

Defendant terminated Plaintiff’s employment on July 16, 2015. Plaintiff was terminated after he

engaged in a protected activity, however, Plaintiff must show a causal connection between his

request, and his subsequent termination.



                                                 12
                       ii.     Temporal proximity between Plaintiff’s requested
                               accommodations and termination creates an inference of
                               causality

       Courts must consider “a broad array of evidence” when analyzing the causal connection

between a protected activity and adverse action. The Court must consider (1) “temporal

proximity between the protected activity and the adverse action;” (2) “intervening antagonism or

retaliatory animus;” (3) “inconsistencies in the employer’s articulated reasons for terminat[ion];”

or (4) “any other evidence in the record sufficient to support the inference of retaliatory aminus.”

LeBoon v. Lancaster Jewish Comm. Center Ass’n, 503 F.3d 217, 232 (3d Cir. 2007). Plaintiff’s

frequently rely on temporal proximity to prove the causal connection element; a court’s ruling on

the issue is context specific. See Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir.

2000) (articulating that a court’s ruling on temporal proximity is dependent on “how proximate

the events actually were, and the context in which the issue came before the [court].”). The issue

surrounding temporal proximity is whether the time frame between the protected activity and

adverse action is “unusually suggestive of a retaliatory motive.” Krouse, 126 F.3d at 503.

Temporal proximity is unusually suggestive, if “it is sufficient[,] standing alone to create an

inference of causality and defeat summary judgment.” LeBoon, 503 F.3d at 233. “When temporal

proximity is not unusually suggestive the court must ask whether the “proffered evidence . . .

may suffice to raise the inference.” Id. (internal citation omitted).

       Plaintiff argues that the causal connection between his requested accommodations and

termination is evidenced by the proximity of the two events and the “clear pattern of antagonism

and other evidence on the record.” Pl.’s Mem. in Opp’n 12. The “other evidence” Plaintiff

references, is Jarnigan’s statement that Plaintiff might have fabricated his injury. Warner

Jarnagin Dep. Ex. B, at 36:24, 37:1–4, ECF No. 16-2. Defendant argues Plaintiff’s “behavior



                                                  13
during the July 10 meeting led to his termination and is an intervening event that distinguishes

any temporal proximity.” Def.’s Reply 22.

       On July 10, 2015, Plaintiff met with Elmer at Defendant’s headquarters to discuss the

alleged harassment he suffered. SOF ¶ 81. Elmer described Plaintiff’s demeaner as angry and

erratic. SOF ¶ 86. When Elmer asked Plaintiff what he wanted from Defendant, Plaintiff said “at

this point everybody can just go fuck themselves.” Pl.’s Dep. 314:9–19. Elmer relayed the details

of their conversation to Defendant’s vice president, Jacob Brodie (“Brodie”). SOF ¶ 85. Brodie

testified that Plaintiff “was a threat and a danger to [Defendant’s] operations,” and “wanted a

negative outcome” from Plaintiff’s complaints to regulatory agencies. Brodie Dep. 29:1–24;

30:1–24; 33:1–9. During his conversation with Elmer, Brodie decided to terminate Plaintiff. SOF

¶ 87. Defendant argues, that as a chemical manufacturing facility, it “could not take the chance

that Plaintiff—who was angry and disgruntled—would harm himself, [Defendant], its employees

or the surrounding neighborhood.” Def.’s Reply 7. Defendant avers that a causal link between

Plaintiff’s request for accommodation and termination does not exist because Plaintiff was

terminated for safety reasons and for making bad faith claims to government agencies. Def.’s

Reply 10.

       Plaintiff rejects Defendant’s proffered reasons for his termination. Pl.’s Mem. in Opp’n

10–13. Plaintiff admits that he was frustrated during his meeting with Elmer. Pl. Dep. 314:14–

19. However, Plaintiff argues, he “did not make any overt threats of harm, and . . . did not . . .

say that he was intentionally making claims in bad faith.” Pl.’s Mem. in Opp’n 11. Defendant

concedes that Plaintiff did not make threats of physical violence against Defendant or its

employees. Brodie Dep. 27:20–23. Regarding Plaintiff’s formal complaints, Defendant avers that

Plaintiff’s complaints to government agencies pertained to routine issues that Defendant was in



                                                 14
the process of repairing. Def.’s Reply 11. Plaintiff did not report the issues to Defendant—which

is required per Defendant’s employee handbook—but reported directly to various regulatory

bodies. Def.’s Reply 11. For this reason, Defendant characterized Plaintiff’s complaint to

government agencies as “claims in bad faith to intentionally cause harm to [Defendant].” Def.’s

Reply 10

       Here, Defendant terminated Plaintiff two weeks after he reported his injury, and one

week after he requested accommodations. Such a short time frame is unusually suggestive. See

Williams v. Phila. Hous. Auth. Police Dept’t, 380 F.3d 751, 760 (3d Cir 2004) (comparing the

two-day proximity in Jalil v. Avdel Corp., and the two month proximity in the case before the

court, the court held that the two month proximity was not unusually suggestive.); Jalil v. Avdel

Corp., 873 F.2d 701, 708 (3d Cir. 1989) (concluding that the two-day period between the

plaintiff’s engagement in the protected activity and adverse action was unusually suggestive and

supported an inference of a causal connection.). Assuming the time frame, standing alone, was

not unusually suggestive of retaliatory motive, the (1) multiple interactions the Parties had during

those two weeks to discuss alleged work place harassment and discrimination, (2) Plaintiff’s

requested accommodations, and (3) Defendant’s belief that Plaintiff complaints to government

agencies were made in bad faith, create an inference of causality.

       Plaintiff has proved all three elements of his ADA retaliation claim. The burden now

shifts to Defendant to proffer a nonretaliatory reason for Plaintiff’s termination. Krouse, 126

F.3d at 504. Defendant avers that Plaintiff was terminated for safety reasons and making bad

faith claims to government agencies. Def.’s Reply 10. However, Defendant concedes that

Plaintiff did not make any threats to harm Defendant or its employees. Brodie Dep. 27:20–23.

Whether Defendant’s reason for termination was legitimate and nondiscriminatory, remains at



                                                15
issue and is a genuine issue of material fact. Accordingly, summary judgment on Plaintiff’s ADA

retaliation is denied.

        C. Workers’ Compensation Retaliation Claim (Count IV)

        Generally, an at will employee may not bring a cause of action against his employer for

wrongful termination. Geary v. United States Steel Corp., 318 A.2d 174, 180 (Pa. 1974).

However, an at will employee may bring a wrongful termination claim under limited

circumstances, “where the termination implicated a clear mandate of public policy.” Weaver v.

Harpster, 975 A.2d 555, 563 (Pa. 2009). Workers’ compensation retaliation claims fall under the

public policy exception. The Workers’ Compensation Act prohibits an employer from firing an

employee in retaliation for filing a workers’ compensation claim. Shick v. Shirey, 716 A.2d 1231,

1237 (Pa. 1998). Workers’ compensation retaliation claims are analyzed under the McDonnell

Douglas burden shifting framework. See Kieffer v. CPR Restoration & Cleaning Serv., LLC, 200

F. Supp. 3d 520, 539 (E.D. Pa. Aug. 3, 2016); Smith v. R.R. Donnelley & Sons Co., Civil Action

No. 10-1417, 2011 U.S. Dist. LEXIS 105347, at * 9 (E.D. Pa. Sept. 16, 2011). Plaintiff must

prove that (1) he engaged in a protected activity under the Workers’ Compensation Act; (2) he

suffered an adverse employment and (3) there exists a causal connection between the protected

activity and the adverse action. Kieffer v. CPR Restoration & Cleaning Servs., LLC, 733 F.

App’x 632, 638 (3d Cir. 2018).




                                               16
                1. Temporal proximity between Plaintiff’s workers’ compensation claim
                   and termination creates an inference of causality

        Plaintiff filed a workers’ compensation claim—a protected activity— and received

workers’ compensation until he was cleared to return to work. 9 Pl.’s Dep. 289:17–24, 290:1–24,

ECF No. 15-6. Plaintiff suffered an adverse employment action when Defendants terminated his

employment on July 16, 2015. SOF ¶ 89. The only remaining issue is whether a causal

connection exists between Plaintiff’s protected activity and his termination. The Court’s analysis

in Section B.ii applies equally to Plaintiff’s workers’ compensation retaliation claims. The

temporal proximity to Plaintiff’s filing of his workers’ compensation claim and his termination,

is unusually suggestive and can support an inference of a retaliatory motive. Summary judgment

on Plaintiff’s workers’ compensation claim is also denied.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment is DENIED. An

appropriate Order follows.




9
 It is unclear when Plaintiff returned to work. He testified that he received workers’
compensation for a couple weeks and continued to receive compensation after his employment
with Defendant ended. Pl.’s Dep. 290:10–22.
                                                17
